Case: 15-40351      Document: 00513242255         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40351
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARTIN NETRO-DE LEON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-929-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Martin Netro De-Leon raises
an argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d
198 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No. 14-10355). In
Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement pursuant to
U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug trafficking offense




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40351   Document: 00513242255      Page: 2   Date Filed: 10/22/2015


                                No. 15-40351

is warranted regardless whether the conviction for the prior offense required
proof of remuneration or commercial activity.
     Accordingly, the motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                      2